UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 09-3523


             THE LEAGUE OF WOMEN VOTERS OF PENNSYLVANIA,
                                             Appellant

                                             v.

    RALPH J. CAPPY; PAUL J. KILLION; PAUL J. BURGOYNE; RAYMOND S.
                             WIERCISZEWSKI


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              District Court No. 08-CV-971
                       District Judge: The Honorable Yvette Kane


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     June 21, 2010

               Before: SLOVITER, SMITH, and COWEN, Circuit Judges

                                    Filed: June 29, 2010




                                   JUDGMENT ORDER


       This cause came on to be heard on the record from the United States District Court

for the Middle District of Pennsylvania and was submitted on June 21, 2010.1 On


       1
          The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We
exercise appellate jurisdiction under 28 U.S.C. § 1291. We review a District Court’s
refusal to disqualify itself under § 455(a) for an abuse of discretion. United States v.
consideration thereof, it is now ORDERED and ADJUDGED that the judgment of the

District Court entered on July 24, 2009, be and the same hereby is AFFIRMED. All of

the above in accordance with the opinion of this Court. Costs taxed against the appellant.


                                         By the Court,

                                         /s/D. Brooks Smith
                                         Circuit Judge
ATTEST:

/s/Marcia M. Waldron
Clerk

Dated: June 29, 2010




Antar, 53 F.3d 568, 573 (3d Cir. 1995). We exercise plenary review over a District
Court’s determinations of mootness, Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir.
2009), and lack of standing, Common Cause of Pennsylvania v. Pennsylvania, 558 F.3d
249, 257 (3d Cir. 2009).